DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for domestic priority under 35 U.S.C. 120 is acknowledged.
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers, which have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement submitted on May 25, 2021 has been considered by the Examiner and made of record in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, 7, 12, 13, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM et al. (hereinafter Kim) (U.S. Patent Application Publication # 2018/0098243 A1).
Regarding claims 1, 7, and 13, Kim teaches and discloses a wireless communication apparatus and method of code block division, comprising: determining a maximum information block length of a code block according to a plurality of division related parameters associated with a Transport Block (TB) ([0055]; [0056]; [0057]; teaches determining a maximum length of code block based on the associated transport block); and 
dividing the TB having a length greater than the maximum information block length into two or more code blocks, wherein a number of the two or more code blocks are determined according to the maximum information block length, a size of the TB, and a length of cyclic redundancy check bits ([0055]; [0056]; [0057]; [0059]; teaches dividing/segmenting the transport block into two or more code blocks based on the max length, size of the transport block and CRC length). 

Regarding claims 6, 12, and 18, Kim further teaches and discloses wherein an information length of each of the two or more code blocks after the dividing the TB is less than the maximum information block length ([0047]; teaches transport block less than a maximum size). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 8, 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (hereinafter Kim) (U.S. Patent Application Publication # 2018/0098243 A1) in view of Roh et al. (hereinafter Roh) (U.S. Patent Application Publication # 2019/0207703 A1).
Regarding claims 2, 8, and 14, Kim further teaches and discloses wherein the plurality of division related parameters includes a physical channel resource parameter that describes a number of symbols or a number of subcarriers associated with the TB and a plurality of spectral efficiency parameters that describe encoding parameters for the TB. 
Nonetheless, in the same field of endeavor, Roh teaches and suggests wherein the plurality of division related parameters includes a physical channel resource parameter that describes a number of symbols or a number of subcarriers associated with the TB and a plurality of spectral efficiency parameters that describe encoding parameters for the TB (abstract; Table 1; [0049]; [0065]; teaches parameters related to the number of subcarriers and encoding for the transport block).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate parameters related 

Regarding claims 3, 9, and 15, Kim, as modified by Roh, discloses the claimed invention, but may expressly disclose wherein the physical channel resource parameter comprises a number (Ntb) of Orthogonal Frequency Division Multiplexing (OFDM) symbols occupied by the TB in a time domain. 
Nonetheless, Roh further teaches and suggests wherein the physical channel resource parameter comprises a number (Ntb) of Orthogonal Frequency Division Multiplexing (OFDM) symbols occupied by the TB in a time domain (Table 1; [0065]; [0071]; teaches parameter Ntb).

Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (hereinafter Kim) (U.S. Patent Application Publication # 2018/0098243 A1) in view of Roh et al. (hereinafter Roh) (U.S. Patent Application Publication # 2019/0207703 A1), and further in view of Kim et al. (hereinafter Kim2) (U.S. Patent Application Publication # 2018/0013477 A1).
Regarding claims 4, 10, and 16, Kim, as modified by Roh, discloses the claimed invention, but may expressly disclose wherein the physical channel resource parameter comprises a number (Nsubcarrier) of frequency-domain subcarriers occupied by a transmission signal that includes the TB. 
([0066]; teaches parameter such as number of subcarriers, Nsubcarrier).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate parameter such as number of subcarriers, Nsubcarrier as taught by Kim2 with apparatus and method for code block segmentation as disclosed by Kim, as modified by Roh, for the purpose of performing OFDM communication, as suggested by Kim2.

Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (hereinafter Kim) (U.S. Patent Application Publication # 2018/0098243 A1) in view of Roh et al. (hereinafter Roh) (U.S. Patent Application Publication # 2019/0207703 A1), and further in view of Sandberg et al. (hereinafter Sandberg) (U.S. Patent Application Publication # 2016/0204844 A1).
Regarding claims 5, 11, and 17, Kim, as modified by Roh, discloses the claimed invention, but may expressly disclose wherein the plurality of spectral efficiency parameters include a number (Nlayer) of spatial layers occupied by the transmission signal.
Nonetheless, in the same field of endeavor, Sandberg teaches and suggests wherein the plurality of spectral efficiency parameters include a number (Nlayer) of spatial layers occupied by the transmission signal ([0054]; [0055]; teaches parameters such as MCS and number of layers, Nlayer).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6, and 11 of U.S. Patent No. 10,708,099 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are equivalent in scope and embodiment and are anticipated by the claims of the patent.  

Instant Application (16/921,875)
U.S. Patent No. 10,708,099 B2
Claim 1
Claim 1

A method for code block division, comprising: determining a maximum information block length according to a division related parameter; and dividing a Transport Block (TB) having a length greater than the maximum information block length into two or more code blocks; wherein an information length after code block division is less than the determined maximum information block length; wherein the determining the maximum information block length according to the division related parameter comprises: determining a reference information block length of a code block according to the division related parameter; and determining the maximum information block length according to the reference information block length and a hardware parameter; wherein dividing the TB having a length greater than the maximum information block length into two or more code blocks comprises dividing the TB having a length greater than the maximum information block length into two or more code blocks according to the division related parameter and the determined maximum information block length; wherein when the division related parameter comprises at least one of a physical channel resource parameter or a spectral efficiency parameter, the spectral efficiency parameter comprises any one or more of the following parameters: a modulation scheme (M) of a transmission signal, a coding rate (R) of a TB, and a number (Nlayer) of spatial layers occupied by the transmission signal, and the physical channel resource parameter comprises a number (Ntb) of Orthogonal Frequency Division Multiplexing (OFDM) symbols occupied by the TB in a time domain and a number (Nsubcarrier) of frequency-domain subcarriers occupied by the transmission signal; and wherein 

Claim 3 is anticipated by claim 4 of the patent.
Claim 4 is anticipated by claim 1 of the patent.
Claim 5 is anticipated by claim 1 of the patent.
Claim 6 is anticipated by claim 1 of the patent.
Claim 7
Claim 6
A wireless communication apparatus, comprising a processor configured to: determine a maximum information block length of a code block according to a plurality of division related parameters associated with a Transport Block (TB); and divide the TB having a length greater than the maximum information block length into two or more code blocks, wherein a number of the two or more code blocks are determined according to the maximum information block length, a 


Claim 9 is anticipated by claim 4 of the patent.
Claim 10 is anticipated by claim 1 of the patent.
Claim 11 is anticipated by claim 1 of the patent.
Claim 12 is anticipated by claim 1 of the patent.
Claim 13
Claim 11
A non-transitory computer readable storage media comprising instructions for code block division, wherein the instructions configure a processor to perform a method comprising: 


Claim 14 is anticipated by claim 1 of the patent.
Claim 15 is anticipated by claim 4 of the patent.
Claim 16 is anticipated by claim 1 of the patent.
Claim 17 is anticipated by claim 1 of the patent.
Claim 18 is anticipated by claim 1 of the patent.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
August 13, 2021